DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
Response to Arguments
In view of the amendments to claims 25 and 32, Examiner agrees the double patenting rejection is overcome.  Thus, the rejection is withdrawn.  Remarks, 5.
In view of the amendments to claims 25, 32, and 36 to address the rejection under 35 U.S.C. 112(b), the rejection is withdrawn.  Remarks, 5.  
On pages 5–7 of the Remarks, Applicant contends the prior art does not teach or suggest displaying in an AR headset the acquired image data sets in temporal alignment with the time period for a breathing cycle of a patient.  This argument is moot in view of the new grounds of rejection necessitated by amendment.  Specifically, the rejection now relies on the teachings of Lyon, in combination with the teachings of Kopper and Kim-Whitty, to teach or suggest the averred feature.  As explained in the rejection, infra, Lyon teaches alignment between the position of the moving physical body (abdominal position of the chest cavity during a breathing period) during the surgical procedure with the position of the body in the medical image taken prior to the surgical procedure so that the medical image’s position corresponds with the real-time 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, and 30–37 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2007/0060799 A1), Kopper (US 2020/0188030 A1), and Kim-Whitty (US 2018/0177403 A1).
Examiner provides the following synopsis of the claimed subject matter for the benefit of the record.  The technology implicated in the claimed subject matter includes an AR headset used during a surgical procedure that projects a hologram overlay on the patient’s body.  The projected hologram is a medical image that was taken prior to the surgical procedure and is helpful for indicating the position of non-visible (inner) body parts.  Both during the initial medical imaging, and later during the surgery, the patient is breathing and thus is a dynamic body.  Therefore, the dynamic body is advantageously tracked using markers both during the initial medical imaging (e.g. CT or MRI) and during surgery.  During surgery, tracking the movement of the patient’s 
Regarding claim 25, the combination of Lyon, Kopper, and Kim-Whitty teaches or suggests a method for temporally aligning acquired image data sets with a body of a user during respiration, comprising:  receiving an acquired image data set from an imaging device to capture medical images (Kopper, ¶ 0063:  teaches the overlay of CT images onto the physical body part); registering one or more optical codes, through an AR headset, which are attached to an elastic material configured to expand and contract as moved by a body of a person when breathing (Examiner notes an optical code is equivalent to a QR code; Kopper, ¶ 0064:  teaches a marker can be a QR code; Kopper, ¶ 0062:  teaches a technique of positioning markers on the body of a surgical patient using adhesive and using those markers as registration points to align the virtual images of the AR headset with the physical body; Approaches other than adhesive are known in the same field of endeavor; Lyon, ¶¶ 0048–0049:  teach the markers can be on a stretchable garment; Lyon, ¶ 0050:  teaches the expansion and contraction of the elastic material during respiration; Examiner notes in one sense, it is unclear whether this registration is for the purpose of aligning the AR device with the physical body or aligning the medical images to the physical body to create an overlay; However, realize this is one in the same because the AR headset is generating the hologram image to superimpose over the physical body such that both the headset and its images are registered to the physical, breathing patient via marker registration; Kopper, ¶¶ 0039 and 0081:  teach that the alignment of the markers in the images with the physical markers on the body is “registration”; see also Kopper, ¶ 0063:  teaching the overlay of the CT images onto the physical body part; see also Kopper, ¶‌ 0079: explaining the alignment using distance ; detecting distances of a first optical code from a second optical code to measure breathing of a patient over time (Lyon, ¶¶ 0031 and 0050:  teach the movements of the dynamic patient’s body due to respiration can be determined by measuring the distance between two markers; As explained above, Kopper teaches using QR codes as the markers); detecting a time period for a breathing cycle of the patient (Lyon, ¶¶ 0020 and 0021 and Fig. 4:  teach a “path of motion” of the body during respiration which is a way of describing the time period of the breathing cycle of the patient; Note the title of the graph of Fig. 4 is “Respiratory Cycle” which mimics the language of the claim); aligning an acquired image data set with the body of the person as viewed through the AR headset (Lyon, ¶ 0021:  teaches the alignment of the position of the physical body (abdominal position of the chest cavity during a breathing period) during the surgical procedure with the position of the body in the medical image taken prior to the surgical procedure so that the medical image’s position corresponds with the real-time position of the patient during the subsequent procedure; Kopper, ¶ 0063:  teaches the CT images are aligned with real-world body parts), using a third optical code on the body of the person and an image visible marker, and a fixed position of the image visible marker with respect to the third optical code as referenced to a representation of the image visible marker in the acquired image data set (Kopper, ¶ 0062:  teaches the markers used for alignment can be three markers and also teaches these markers are image-visible (visible in the CT scan); Lyon, ¶ 0026:  teaches the markers are visible in the medical images; Lyon, ¶ 0018:  teaches the use ; and displaying the acquired image data set through the AR headset in temporal alignment with the time period for a breathing cycle of the patient based in part on the detected distances between the first optical code and the second optical code over time (Lyon, ¶ 0021:  teaches the alignment of the position of the physical body (abdominal position of the chest cavity during a breathing period) during the surgical procedure with the position of the body in the medical image taken prior to the surgical procedure so that the medical image’s position corresponds with the real-time position of the patient during the subsequent procedure; Kopper, e.g. ¶ 0064: teaches overlaying virtual content on real-world content using tracking and calibration so that the virtual and real-world content align as intended; This combination of teachings from Lyons and Kopper teaches or suggests Applicant’s feature of temporal alignment between the respiratory movements embodied in the acquired image data set and the real-time respiratory movements of the patient on the operating table.  Examiner finds temporal alignment with a patient’s breathing pattern is obvious in view of the cited prior 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lyon, with those of Kopper, because both references are drawn to the same field of endeavor (aligning patient position between a pre-op medical imaging modality and a real-time position during a surgery using markers) and because combining Lyon’s teachings regarding the alignment between medical imaging and real-time surgery in consideration of the patient’s breathing profile and Kopper’s teachings regarding the alignment between medical imaging and real-time surgery using an AR headset represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lyon and Kopper used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lyon and Kopper, with those of Kim-Whitty, because Kim-Whitty is in the field of endeavor of AR 
Regarding claim 26, the combination of Lyon, Kopper, and Kim-Whitty teaches or suggests the method of claim 25, wherein the elastic material is attached to a belt around the body of the person (Lyon, ¶ 0048:  teaches any type of stretchable garment can be used).
Regarding claim 30, the combination of Lyon, Kopper, and Kim-Whitty teaches or suggests the method of claim 25, wherein the image visible marker is visible in a non-optical imaging modality (Kopper, ¶ 0062:  teaches the markers used for alignment can be three markers and also teaches these markers are image-visible (visible in the CT scan); Lyon, ¶ 0026:  teaches the markers are visible in the medical images).
Regarding claim 31, the combination of Lyon, Kopper, and Kim-Whitty teaches or suggests the method of claim 25, wherein the image visible marker is visible in a CT or MRI imaging modality 
Claim 32 lists the same elements as claim 25, but is drawn to a system rather than a method.  Therefore, the rationale for the rejection of claim 25 applies to the instant claim.
Claim 33 lists the same elements as claim 26.  Therefore, the rationale for the rejection of claim 26 applies to the instant claim. 
Claim 34 lists the same elements as claim 30.  Therefore, the rationale for the rejection of claim 30 applies to the instant claim. 
Claim 35 lists the same elements as claim 31.  Therefore, the rationale for the rejection of claim 31 applies to the instant claim.
Claim 36 lists the same elements as claim 25, but with the additional element drawn to aligning the medical images with the surface contour of the body.  Kopper, ¶ 0063:  teaches the hologram of the medical image to be overlaid on the physical body (Applicant’s acquired image data set) can be aligned using facial features, such features being surface contour in nature.  Therefore, the rationale for the rejection of claim 25 combined with the above rationale applies to the instant claim.
Regarding clam 37, Kopper, ¶ 0063:  teaches the overlay of CT images onto the physical body part, which Examiner finds reads on the medical imaging modalities enumerated in the claim.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Kopper, Kim-Whitty, and Wang (US 2019/0236816 A1).
Regarding claim 29, the combination of Lyon, Kopper, Kim-Whitty, and Wang teaches or suggests the method of claim 25, wherein aligning an acquired image data set with the body of the person further comprises aligning the acquired image data set with the body of the person by performing manual alignment of the acquired image data set with the body of the person (the combination of Lyon and Kopper do not appear to teach what Wang teaches; Wang, ¶ 0110:  teaches image registration can be performed automatically or manually with user input).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lyon, Kopper, and Kim-Whitty, with those of Wang, because Wang is in the field of endeavor of measuring patient respiratory motion using AR and markers for measuring motion (same as Applicant and Lyon) and because combining manual image registration with the combination of Lyon, Kopper, and Kim-Whitty represents a mere combination of prior art elements, according to known methods, to yield the predictable arrangement where a healthcare provider can manually register images rather than relying on an automated algorithm (Wang, ¶ 0110).  This rationale applies to all combinations of Lyon, Kopper, Kim-Whitty, and Wang used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“QR code tracking,” Microsoft Hololens Documentation, obtained at https://docs.microsoft.com/en-us/windows/mixed-reality/qr-code-tracking.
Microsoft Hololens for Developers, Full Document, Microsoft Hololens Documentation, obtained at https://docs.microsoft.com/en-us/windows/mixed-reality/qr-code-tracking.
Coffey (US 2020/0145495 A1) teaches a marker for AR can be a QR code (¶ 0079).
Heinrich (US 2017/0368369 A1) teaches AR and markers for measuring breathing motion (e.g. ¶¶ 0054 and 0105 respectively).
Edwards (US 2007/0066881 A1) teaches measuring a distance between two markers on a garment for detecting respiration movement (e.g. Abstract).
Kim-Whitty (US 2018/0177403 A1) teaches overlaying medical images onto real-world images during surgery using an AR headset wherein the markers are radio-opaque (see e.g. ¶¶‌ 0036–0037; see also Claim 1).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481